In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00361-CR

GEORGE BOYD LAWSON, Appellant               §    On Appeal from the 297th District Court

                                            §    of Tarrant County (1319199D)

V.                                          §    July 18, 2019

                                            §    Opinion by Justice Kerr

THE STATE OF TEXAS                          §    (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reduce the

amount of reparations Appellant George Boyd Lawson owes by $28.00 so that the

judgment orders reparations in the amount of $60.00 and the incorporated order to

withdraw funds reflects that $60.00 should be withdrawn from Lawson’s inmate trust

account. It is ordered that the judgment of the trial court is affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr_________________
                                          Justice Elizabeth Kerr